Citation Nr: 1126287	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  09-35 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

1.  Propriety of extension of apportionment of the Veteran's disability compensation benefits on behalf of his child, J.P., from September [redacted], 2006 to May 25, 2007.  

2.  Whether an overpayment of compensation benefits in the original amount of $493.20 due to apportionment of the Veteran's disability award was properly created and, if so, entitlement to a waiver of the indebtedness so created.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the RO in Cleveland, Ohio, which extended an apportionment in favor of the Veteran's daughter, J.P., from September [redacted], 2006, to May 25, 2007, based on school attendance.  

The Veteran requested a personal hearing before a Member of the Board at the RO in his August 2009 substantive appeal.  The Veteran's representative requested the hearing be cancelled in August 2010.  The request is deemed withdrawn.  The Board may proceed.  38 C.F.R. § 20.704(d) (2010).

The issues of entitlement to validity of the $493.20 debt, and entitlement to a waiver of the indebtedness so created, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is in receipt of a 100 percent disability rating with special monthly compensation based on the need for regular aid and attendance and on the basis of additional disabilities that combine to 60 percent.  

2.  The Veteran's daughter, J.P., reached 18 years of age on September [redacted], 2006.

3.  J.P. was enrolled in high school as a senior from September [redacted], 2006, to May 25, 2007.

4.  Payment of the apportionment does not create a hardship for the Veteran.


CONCLUSION OF LAW

The criteria for extension of payment of dependency benefits for a child over the age of 18 based upon school attendance, for the period from September [redacted], 2006, to May 25, 2007, were properly met. 38 U.S.C.A. § 101 (West 2002); 38 C.F.R. §§ 3.57, 3.667 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

This appeal concerns a benefit provided under chapter 53 of title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits as outlined in 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 do not apply to claims for benefits provided under chapters other than chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  That is, the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to decisions regarding how benefits are paid.  VA rules do, however, include special procedural requirements for simultaneously contested claims, such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2010).

A claim for an apportionment is a "contested claim," and is subject to the special procedural regulations set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102.  The applicable contested claims procedures were not followed in this case in that the appellee was not provided with a copy of the Statement of the Case or notice of the certification of the appeal to the Board.  All required notice has been sent to the Veteran.  All known and available records relevant to the issue on appeal have been obtained and associated with the claims file, and the Veteran has contended otherwise.  The Board's determination is fully favorable to the appellee.  The Board therefore concludes that neither the appellee nor the Veteran is prejudiced by a decision on the claim at this time.

II. Apportionment Based on School Attendance

VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. § 3.450(a)(1)(ii) provides that an apportionment may be paid if the Veteran is not residing with his or her spouse, or if the Veteran's children are not residing with the Veteran and the Veteran is not reasonably discharging his or her responsibility for the spouse's or children's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).  

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents, and the apportionment claimants.  

38 C.F.R. § 3.451 further provides that apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  The special apportionment was apparently designed to provide for an apportionment in situations where a Veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving additional support to "dependents."  See, e.g., Vet.Reg.No.6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet.Reg.No.6(c), 4 (June 1934).  

The "benefit-of-the-doubt" rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the appellant and the Veteran simultaneously.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).  

The apportionment in favor of J.P. was originally established in June 2000.  The Veteran had two children, D.P. and J.P., with his ex-wife.  The Veteran had obtained a divorce and was ordered to pay child support.  The Veteran appears not to have been paying the ordered support.  The Veteran attempted to have the apportionment stopped, writing in October 2002 that he would pay the child support on his own.  The Veteran's ex-wife filed for apportionment in favor of their children on the basis of hardship.  At that time, the Veteran was in receipt of a 100 percent disability rating.  The Veteran and his fiduciary failed to submit any requested financial information.  A $550 per month apportionment was created.  The apportionment decreased in 2003 to $275 per month on the eighteenth birthday of D.P., the older child.  The remaining apportionment was scheduled to terminate on September [redacted], 2006, on J.P.'s eighteenth birthday.  

The Veteran's ex-wife filed for an extension of the apportionment based on J.P.'s continued enrollment in high school.  See 38 C.F.R. § 3.667 (2010).  J.P.'s enrollment was confirmed by the school for the school year terminating May 25, 2007.  The appellee, the Veteran's daughter J.P., was eligible for apportionment based on her status as enrolled in high school and being between the ages of 18 and 23.  See 38 C.F.R. § 3.667.  The Veteran was contacted in October 2007, and he consented to the apportionment at that time.  The apportionment was made in April 2008 and paid directly to the appellee.  The apportionment of $275 was granted by the decision on appeal based on the appellee's status as a school child.  

The Veteran filed a June 2008 Notice of disagreement without any argument regarding the apportionment.  The Veteran also filed an August 2009 Form 9 without argument.  

The Veteran's representative filed an August 2010 informal hearing presentation in which he argued that apportionment should not be granted when the total disability benefit does not permit payment of a reasonable amount to any party.  See 38 C.F.R. § 3.458(a) (2010).  The Veteran did file an October 2008 financial status report.  On the form, the Veteran indicated only VA compensation as income, $2,527 per month.  For expenses, the Veteran indicated $2,229.20 per month.  The Board notes that the Veteran has nearly a $300 per month surplus of income to expenses.  The total disability amount is enough to permit payment of a reasonable amount.  See 38 C.F.R. § 3.458(a).  

The Board also notes that the apportionment was on behalf of the Veteran's child and that no other bar to apportion has been raised by the record.  See 38 C.F.R. § 3.458.  The Veteran has not demonstrated any hardship in having his monthly award reduced, and there is a surplus sufficient to permit payment of a reasonable amount to the appellee.  The Board notes that the "special apportionment" generally requires a larger amount to be paid, at least 20 percent of the disability award.  The criteria for a general apportionment were met at the time of the June 2000 decision, as the Veteran had divorced, his ex-wife had custody of their children, and he was not providing for their support despite a court order to do so.  

Accordingly, the Board finds that the extension of apportionment in favor of J.P. based on school attendance from September [redacted], 2006 to May 25, 2007 was correct and proper.  The Board further finds no hardship is imposed on the Veteran by payment of $275 per month.  The Veteran's appeal is denied.


ORDER

Apportionment of the Veteran's VA disability compensation in favor of J.P. from September [redacted], 2006, to May 25, 2007, was proper.


REMAND

The apportionment in favor of the appellee was granted in April 2008.  In May 2008, the RO notified the Veteran that an overpayment in the amount of $493.20 had been created against him.  The Veteran filed a June 2008 statement which claims to be a Notice of Disagreement and requests a waiver of the overpayment.  

The United States Court of Appeals for Veterans Claims (Court) has held that the validity of the debt is a threshold determination that must be made prior to a decision on the waiver of indebtedness created.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2010); see also VAOPGCPREC 6-98.  The Board finds that the June 2008 statement was a valid Notice of Disagreement as to a waiver of the indebtedness created, including the validity of the overpayment.  

No statement of the case has been issued.  The claim must be remanded to allow the RO to provide the appellant with a statement of the case (SOC) on the issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case as to the issue of whether an overpayment of compensation benefits in the original amount of $493.20 due to apportionment of the Veteran's disability award was properly created and, if so, entitlement to a waiver of the indebtedness so created.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  This claim should be certified to the Board only if the Veteran files a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


